19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 1 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 2 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 3 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 4 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 5 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 6 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 7 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 8 of 14
19-12346-shl   Doc 82   Filed 09/28/19    Entered 09/28/19 18:43:38   Main Document
                                         Pg 9 of 14
19-12346-shl   Doc 82   Filed 09/28/19     Entered 09/28/19 18:43:38   Main Document
                                         Pg 10 of 14
19-12346-shl   Doc 82   Filed 09/28/19     Entered 09/28/19 18:43:38   Main Document
                                         Pg 11 of 14
19-12346-shl   Doc 82   Filed 09/28/19     Entered 09/28/19 18:43:38   Main Document
                                         Pg 12 of 14
19-12346-shl   Doc 82   Filed 09/28/19     Entered 09/28/19 18:43:38   Main Document
                                         Pg 13 of 14
19-12346-shl   Doc 82   Filed 09/28/19     Entered 09/28/19 18:43:38   Main Document
                                         Pg 14 of 14
